12/29/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                          Assigned on Briefs October 1, 2020

        GWENDOLYN H. KING v. BANK OF AMERICA, N.A., ET AL.

                 Appeal from the Chancery Court for Shelby County
               No. CH-18-0580-3       JoeDae L. Jenkins, Chancellor


                             No. W2018-01177-COA-R3-CV


Following two unsuccessful lawsuits filed by the instant plaintiff in federal district court,
a foreclosure on the plaintiff’s home, and a successful unlawful detainer action filed in
general sessions court by the purchaser of the home at foreclosure, the plaintiff filed this
action against multiple defendants in the chancery court, seeking an order setting aside
the foreclosure and a temporary injunction prohibiting her eviction. Following a hearing,
the trial court dismissed the instant action on the basis of res judicata. The plaintiff has
appealed. Discerning no reversible error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and KENNY W. ARMSTRONG, J., joined.

Gwendolyn H. King, Memphis, Tennessee, Pro Se.

Frankie N. Spero, Nashville, Tennessee, for the appellee, Bank of America, N.A.

S. Joshua Kahane, Memphis, Tennessee, for the appellees, ARVM 5, LLC, and Main
Street Renewal, LLC.

Kavita Shelat, Memphis, Tennessee, for the appellees, The Bank of New York Mellon
and Select Portfolio Servicing, Inc.

Natalie Brown, Memphis, Tennessee, for the appellee, Rubin Lublin, LLC.
                                        OPINION

                          I. Factual and Procedural Background

       The plaintiff, Gwendolyn H. King, acting without benefit of counsel, commenced
this action by filing a complaint in the Shelby County Chancery Court (“trial court”) on
April 18, 2018, seeking, inter alia, an order setting aside the foreclosure sale of her home,
located at 1905 Kilarney Avenue in Memphis (“the Property”), and a temporary
injunction prohibiting her eviction from the Property. Ms. King named as defendants
Bank of America, N.A. (“Bank of America”); The Bank of New York Mellon f/k/a The
Bank of New York for the Certificateholders of the CWABS, Inc., Asset Backed
Certificates, Series 2004-15 (“New York Mellon”); Select Portfolio Servicing, Inc.
(“Select Portfolio”); ARVM 5, LLC (“ARVM”); Main Street Renewal (“Main Street”);
and Rubin Lublin, LLC (“Rubin Lublin”) (collectively, “Defendants”).

       Ms. King averred in the complaint that the “original loan” (“the Loan”) on the
Property had been financed in 1986 and that her ex-husband, Harold King, had
refinanced the Loan in 2004 through Florida Bancorp. According to the complaint, the
Loan was transferred to Countrywide Financial Corporation (“Countrywide”), and upon
Bank of America’s purchase of Countrywide, Bank of America sent Mr. King a notice of
acceleration in October 2008 after the loan had fallen into default. The Loan was
released to Bank of America for mortgage servicing in 2011. Ms. King alleged that in
July 2015, Bank of America had “illegally transferred” the Loan to Select Portfolio
because the transfer was purportedly time-barred by operation of the federal Fair Debt
Collection Practices Act (“FDCPA”), codified at 15 U.S.C. § 1692 et seq.

       Ms. King averred in her complaint that concomitant with the entry of a divorce
decree dissolving the Kings’ marriage, Mr. King had executed a quitclaim deed
conveying the Property to her in January 2013. Ms. King asserted that although not a
borrower herself on the refinanced loan, she was the owner of the Property at that point
and should have been protected from foreclosure. The November 2004 deed of trust
(“the Deed of Trust”), which is in the appellate record as an attachment to a pleading
filed by ARVM and Main Street, indicates that the borrowers were “Harold G. King and
Gwendolyn H. King, husband and wife,” who both executed the document. It is
undisputed, however, that Ms. King did not execute the promissory note related to the
Deed of Trust and that under the terms of the Deed of Trust, she was co-signing “only to
mortgage, grant and convey [her] interest in the Property.” The Deed of Trust also
indicates that “Cash Out Mortgage Corp., a Florida Corporation d/b/a Sound Mortgage
Group” (“Cash Out Mortgage”) was the lender, Gail C. Victory was the trustee, and the
amount borrowed was $84,000. The Deed of Trust was recorded by the Shelby County
Register of Deeds on November 29, 2004.
                                             2
        New York Mellon, which had been assigned the Deed of Trust by Cash Out
Mortgage in July 2011, foreclosed on the Property on October 5, 2017. A substitute
trustee’s deed, also in the appellate record as an attachment to a pleading filed by ARVM
and Main Street, indicates that Rubin Lublin had become a “duly appointed” substitute
trustee in the place of Gail C. Victory. Following purported nonpayment of the Loan
after a demand made to the Kings, the substitute trustee’s deed indicates conveyance of
the Property at the foreclosure sale to ARVM for a total purchase price in the amount of
$60,000. The substitute trustee’s deed was duly recorded on November 8, 2017. Ms.
King averred in her complaint that she had been served with a detainer warrant on March
8, 2017, with contact information for Main Street, which was undisputedly serving as
ARVM’s manager of the Property.

        In her complaint, Ms. King alleged that New York Mellon had not been the
rightful holder of the Deed of Trust at the time of the foreclosure sale, and she asserted
claims of (1) violation of the FDCPA, (2) illegal flipping, (3) constructive fraud, (4)
slander of title, (5) fraud, (6) violations of statutes of limitation for sale of Property
pursuant to Tennessee Code Annotated §§ 28-2-111(a) (2017) and 28-3-109(a)(3) (2017),
(7) wrongful foreclosure, and (8) taint on the Property’s chain of title. Ms. King
requested that the trial court (1) set aside the foreclosure sale and eviction, (2) award her
title to the Property, (3) release the lien, (4) cancel the note related to the Deed of Trust,
(5) remove “all negative reporting to credit bureaus,” (6) award “maximum compensatory
and punitive damages,” and (7) award to her the costs involved in the litigation. Upon
Ms. King’s request, the trial court entered a temporary restraining order against Bank of
America’s eviction proceedings pending a hearing set for May 9, 2018.

       On May 4, 2018, ARVM and Main Street filed a motion to dismiss, pursuant to
Tennessee Rule of Civil Procedure 12.02(6), and a response in opposition to Ms. King’s
request for a temporary restraining order. In support of the motion to dismiss, they
asserted that Ms. King had failed to state a claim upon which relief could be granted
based upon the doctrine of res judicata. Also asserting that ARVM was a bona fide
purchaser of the Property, ARVM and Main Street requested that the trial court dismiss
Ms. King’s complaint with prejudice, deny her application for injunctive relief, and/or
release ARVM and Main Street from this action.

       Among the documents attached to ARVM and Main Street’s response was a copy
of an order entered by the United States Court of Appeals for the Sixth Circuit (“Sixth
Circuit”) on March 28, 2018, denying a motion Ms. King had filed in that court to
proceed in forma pauperis on appeal from a dismissal of an action she had filed in the
United States District Court for the Western District of Tennessee (“district court”) in
June 2017. In the order, the Sixth Circuit noted that the magistrate’s determination that
                                              3
Ms. King’s “claims were barred by res judicata because she had previously filed a
complaint in the Shelby County Chancery Court against the Bank of New York Mellon
and Bank of America which was removed to the United States District Court for the
Western District of Tennessee and eventually dismissed on a motion by defendants” had
been adopted by the district court judge.

        The Sixth Circuit further noted that the previous action, King v. Bank of N.Y.
Mellon, No. 2:15-cv-02432-SHM-dkv (W.D. Tenn. Feb. 12, 2016) (“First Action”), had
been filed by Ms. King and Mr. King in 2015, alleging “negligence and violations of
HAMP [Home Affordable Modification Program], the SCRA [Servicemembers Civil
Relief Act], and the Tennessee Consumer Protection Act,” as well as alleging violation of
“Tennessee law by not entering into mandatory mediation with [Ms. King] and
fraudulently corroborat[ing] with Memphis Area Legal Services to prevent [Ms. King’s]
efforts to save her home from foreclosure.” According to the Sixth Circuit’s March 2018
order, the district court had denied a motion filed by Ms. King for an extension of time in
which to file objections to the magistrate’s findings and a motion for reconsideration.
The district court had also certified that an appeal could not be taken in good faith,
pursuant to 28 U.S.C. § 1915 (a)(3), denying Ms. King’s motion to proceed in forma
pauperis in the second federal action (“Second Action”) upon determining that Ms.
King’s “appeal lack[ed] an arguable basis in law.” As Defendants note, Ms. King had
filed her complaint in the Second Action contemporaneously with her untimely notice of
appeal in the First Action.

        In the instant action, Bank of America subsequently filed a response and notice
that it was joining in the motion to dismiss filed by ARVM and Main Street, along with
copies of additional pleadings and orders related to the First Action and Second Action.
Adding to ARVM and Main Street’s res judicata argument, Bank of America asserted
that the instant action was precluded not only by the resolution on the merits of the First
Action and Second Action, but also by the adjudication on the merits of a 2017 detainer
action against Ms. King (“Detainer Action”), which had been filed in the Shelby County
General Sessions Court (“general sessions court”) by Main Street on February 27, 2018.
The general sessions court had entered a possessory judgment in favor of Main Street
concerning the Property in the Detainer Action on April 18, 2018, the same day that Ms.
King filed the instant action.

        The trial court in the instant action conducted a hearing on May 9, 2018, during
which the parties presented oral arguments. The trial court entered a judgment on May
18, 2018, dismissing Ms. King’s complaint with prejudice, denying her application for a
temporary injunction, and dissolving and terminating the previously entered temporary
restraining order. The trial court noted that upon oral motion during the hearing, it had
allowed Select Portfolio, New York Mellon as trustee, and Rubin Lublin to join in and
                                            4
adopt the two previously filed motions to dismiss. In its judgment, the trial court
authorized Main Street, on behalf of ARVM, “to proceed with filing a writ of possession
through the [general sessions court] and executing a forcible dispossession of [Ms. King]
from [the Property].” In dismissing Ms. King’s complaint and finding that she would not
be able to demonstrate that she was entitled to a Tennessee Rule of Civil Procedure 65.04
temporary injunction, the trial court found that Ms. King’s claims were “all barred and
precluded under the doctrine of res judicata by virtue of the final judgments on the merits
entered” in the First Action, Second Action, and Detainer Action. The trial court
specifically found that “[t]hese three final judgments on the merits were rendered by
courts of competent jurisdiction, and the three lawsuits in which these judgments were
entered involved the same parties or their privies and the same cause of action as [Ms.
King’s] current action.”

        Ms. King filed a “Motion to Request Reconsideration” of the trial court’s
judgment on June 18, 2018, requesting a new hearing. Two days later, she filed a notice
of appeal to this Court, and Defendants subsequently filed a joint response in opposition
to the motion for reconsideration in the trial court. Defendants attached to their response
a copy of an order entered by the Shelby County Circuit Court (“circuit court”) on June
19, 2018, dismissing with prejudice an appeal that Ms. King had filed in the Detainer
Action. Following a hearing, the circuit court found that Ms. King had filed her appeal
from general sessions court outside the ten-day appeal period provided under Tennessee
Code Annotated §§ 29-18-128 (2012) and 27-5-108 (Supp. 2020) and without paying the
bond or costs required by statute. Upon review of the arguments presented, “as well as
the briefs and motions filed by the parties, the pleadings, and the record in this case,” the
circuit court also found that Ms. King’s claims were barred by res judicata.

        In the instant action, the trial court entered an order denying Ms. King’s motion to
reconsider on July 10, 2018. This Court subsequently treated Ms. King’s notice of
appeal, which had been premature in light of the filing of her motion to reconsider, as
timely pursuant to Tennessee Rule of Appellate Procedure 4(d) (“A prematurely filed
notice of appeal shall be treated as filed after the entry of the judgment from which the
appeal is taken and on the day thereof.”). In response to a notice that no transcript would
be filed by Ms. King and a motion to strike subsequently filed by Defendants, the trial
court entered an order on November 2, 2018, granting Defendants’ motion to strike
filings attached to Ms. King’s notice that the court found to be “procedurally improper.”
The trial court concluded that pursuant to Tennessee Rule of Appellate Procedure 24(d),
“no transcript or statement of the evidence is to be filed in this action with respect to [Ms.
King’s] appeal.” We note that Ms. King has filed a “Statement of Evidence” with her
appellate brief that includes several documents not in the record. In light of the trial
court’s ruling and pursuant to Tennessee Rule of Appellate Procedure 24, this Court will
not consider Ms. King’s statement of the evidence. See, e.g., Jennings v. Sewell-Allen
                                              5
Piggly Wiggly, 173 S.W.3d 710, 712 (Tenn. 2005) (“This attachment [to an appellate
brief] . . . does not serve to supplement the record on appeal.”).1

        During the pendency of this appeal and upon Bank of America’s motion to
dismiss, this Court entered an order on January 31, 2019, denying the motion to dismiss
as “premature and inadvisable.” Following the filing of several motions but no appellate
brief in this Court by Ms. King, she attempted to file a “Motion to Set Aside and Void
Detainer Warrant” in May 2019, which this Court did not accept for filing because it
appeared to be filed pursuant to Tennessee Rule of Civil Procedure 60.02. Ms. King
subsequently filed a motion to “stay” appellate proceedings. This Court entered an Order
on July 15, 2019, denying Ms. King’s request to stay appellate proceedings and directing
her to file her principal brief within ten days of the order’s entry or show cause why the
appeal should not be dismissed.

        On July 29, 2019, Ms. King filed her principal brief and also filed a motion to,
inter alia, “transfer” to the trial court the motion to set aside that she had previously
attempted to file. This Court entered an order on August 1, 2019, granting the portion of
Ms. King’s motion that it interpreted as a motion to late file her appellate brief but noting
that this Court could not “transfer” a motion that it had not accepted for filing. This
Court eventually entered an order on October 22, 2019, granting another motion filed by
Ms. King that it treated as one “to remand this appeal to the trial court for the limited
purpose of entertaining [her] Tennessee Rule of Civil Procedure 60.02 motion.” Upon
the trial court’s subsequent filing of two affidavits of dormancy, certifying that Ms. King
had not filed a Rule 60.02 motion in the trial court, this Court resumed jurisdiction over
the appeal.

                                           II. Issues Presented

      Ms. King presents three issues on appeal, which we have reordered and restated as
follows:

          1.      Whether the trial court erred by dismissing Ms. King’s claims upon
                  finding that Ms. King had failed to state a claim upon which relief
                  could be granted under the doctrine of res judicata.2


1
  We note that Defendants have filed an “Appendix” to their brief, appearing to consist entirely of
documents that are already in the record. We emphasize that this Court reviews the record on appeal as it
is filed by the trial court. See Tenn. R. App. P. 13(c); Tenn. R. App. P. 24(a), (e); Jennings, 173 S.W.3d
at 712.
2
    Ms. King has stated this issue as: “Whether the Judge considered any of King’s claims.”
                                                      6
       2.     Whether the trial court erred by denying due process rights to Ms.
              King.

       3.     Whether the trial court abused its discretion by revoking the
              temporary restraining order.

Defendants have presented the following additional issue:

       4.     Whether the trial court abused its discretion in denying Ms. King’s
              application for a temporary injunction pursuant to Tennessee Rule of
              Civil Procedure 65.04.

                                 III. Standard of Review

      As our Supreme Court has explained with regard to motions seeking dismissal of a
complaint pursuant to Tennessee Rule of Civil Procedure 12.02(6):

              A Rule 12.02(6) motion challenges only the legal sufficiency of the
       complaint, not the strength of the plaintiff’s proof or evidence. The
       resolution of a 12.02(6) motion to dismiss is determined by an examination
       of the pleadings alone. A defendant who files a motion to dismiss “‘admits
       the truth of all of the relevant and material allegations contained in the
       complaint, but . . . asserts that the allegations fail to establish a cause of
       action.’”

               In considering a motion to dismiss, courts “‘must construe the
       complaint liberally, presuming all factual allegations to be true and giving
       the plaintiff the benefit of all reasonable inferences.’” A trial court should
       grant a motion to dismiss “only when it appears that the plaintiff can prove
       no set of facts in support of the claim that would entitle the plaintiff to
       relief.” We review the trial court’s legal conclusions regarding the
       adequacy of the complaint de novo.

Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011)
(internal citations omitted). As to res judicata, “[a] trial court’s decision that a claim is
barred by the doctrine of res judicata or claim preclusion involves a question of law
which will be reviewed de novo on appeal without a presumption of correctness.”
Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012) (citing In re Estate of Boote, 198
S.W.3d 198 S.W.3d 699, 719 (Tenn. Ct. App. 2005)).



                                             7
        A “trial court’s decision regarding whether to grant injunctive relief is reviewed
under an abuse of discretion standard.” Vintage Health Res., Inc. v. Guiangan, 309
S.W.3d 448, 466 (Tenn. Ct. App. 2009). Appellate courts review a trial court’s
discretionary decision to determine “(1) whether the factual basis for the decision is
properly supported by evidence in the record, (2) whether the lower court properly
identified and applied the most appropriate legal principles applicable to the decision, and
(3) whether the lower court’s decision was within the range of acceptable alternative
dispositions.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (citing
Flautt & Mann v. Council of Memphis, 285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008)).

       In reviewing pleadings, we “must give effect to the substance, rather than the form
or terminology of a pleading.” Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012)
(citing Abshure v. Methodist Healthcare-Memphis Hosp., 325 S.W.3d 98, 104 (Tenn.
2010)). Pleadings “prepared by pro se litigants untrained in the law should be measured
by less stringent standards than those applied to pleadings prepared by lawyers.”
Stewart, 368 S.W.3d at 462 (citing Carter v. Bell, 279 S.W.3d 560 568 (Tenn. 2009);
Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003); Young v. Barrow, 130
S.W.3d 59, 63 (Tenn. Ct. App. 2003)). Although parties proceeding without benefit of
counsel are “entitled to fair and equal treatment by the courts,” we “must not excuse pro
se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003).

                                     IV. Res Judicata

        Ms. King contends that the trial court erred by dismissing her complaint for failure
to state a claim upon which relief could be granted based on the doctrine of res judicata.
As stated in her issue, Ms. King has raised a question as to whether the trial court
“considered any of [her] claims” before dismissing her complaint. Upon careful review,
we conclude that the trial court properly considered Ms. King’s claims in determining
that this action was barred by res judicata.

       Our Supreme Court has explained the doctrine and essential requirements of res
judicata as follows:

              The doctrine of res judicata or claim preclusion bars a second suit
       between the same parties or their privies on the same claim with respect to
       all issues which were, or could have been, litigated in the former suit.
       Creech v. Addington, 281 S.W.3d 363, 376 (Tenn. 2009); Richardson v.
       Tennessee Bd. of Dentistry, 913 S.W.2d 446, 459 (Tenn. 1995) (quoting
       Goeke v. Woods, 777 S.W.2d 347, 349 (Tenn. 1989)). It is a “rule of rest,”
                                             8
       Moulton v. Ford Motor Co., 533 S.W.2d 295, 296 (Tenn. 1976), and it
       promotes finality in litigation, prevents inconsistent or contradictory
       judgments, conserves judicial resources, and protects litigants from the cost
       and vexation of multiple lawsuits. In re Estate of Boote, 198 S.W.3d 699,
       718 (Tenn. Ct. App. 2005); Sweatt v. Tennessee Dep’t of Corr., 88 S.W.3d
       567, 570 (Tenn. Ct. App. 2002).

              The party asserting a defense predicated on res judicata or claim
       preclusion must demonstrate (1) that the underlying judgment was rendered
       by a court of competent jurisdiction, (2) that the same parties or their
       privies were involved in both suits, (3) that the same claim or cause of
       action was asserted in both suits, and (4) that the underlying judgment was
       final and on the merits. Lien v. Couch, 993 S.W.2d 53, 56 (Tenn. Ct. App.
       1998); see also Lee v. Hall, 790 S.W.2d 293, 294 (Tenn. Ct. App. 1990).

Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012).

       As the Jackson Court noted, res judicata “is one of the affirmative defenses that
must be included in the defendant’s answer,” pursuant to Tennessee Rule of Civil
Procedure 8.03. Id. at 491. However, a Tennessee Rule of Civ. P. 12.02(6) motion to
dismiss may “be used as a vehicle to assert an affirmative defense” when “the
applicability of the defense . . . ‘clearly and unequivocally appear[s] on the face of the
complaint.’” Id. at 492 (quoting Givens v. Mullikin ex rel. Estate of McElwaney, 75
S.W.3d 383, 404 (Tenn. 2002)).

        In this case, Defendants asserted res judicata as a basis for dismissal in their
respective motions to dismiss, utilizing those motions as vehicles to assert the affirmative
defense. We determine this to have been proper because in Ms. King’s complaint, she
referenced the First Action and the Second Action, noting that at the time of her filing the
instant action, resolution of her appeal was “still pending in the Sixth Circuit Court.” In
her complaint, Ms. King also detailed the general sessions court proceedings involving
the Detainer Action, stating that at the time of her complaint’s filing, “[t]he [Detainer]
Case was also appealed” to circuit court. See Jackson, 387 S.W.3d at 492 (explaining
that in order for res judicata to be properly raised in a defendant’s motion to dismiss, “the
plaintiff’s own allegations in the complaint must show that an affirmative defense exists
and that this defense legally defeats the claim for relief.”).

        In determining that Ms. King’s instant complaint was precluded by res judicata,
the trial court found in pertinent part:



                                             9
              [Ms. King’s] claims in the Complaint, including, without limitation,
       her claims relating to the servicing of the subject loan, the alleged wrongful
       and unlawful foreclosure proceedings, the foreclosure sale and purchase of
       the subject property, and the alleged wrongful eviction lawsuit and
       subsequent dispossession efforts, are all barred and precluded under the
       doctrine of res judicata by virtue of the final judgments on the merits
       entered in the following three (3) prior lawsuits: King v. The Bank of New
       York Mellon, et al., Case No. 2:15-cv-02432 (U.S. District Court, Western
       District of Tennessee); King v. The Asset-Bank of New York Mellon f/k/a
       The Bank of New York et al., Case No. 2:17-cv-2402 (U.S. District Court,
       Western District of Tennessee), and the unlawful detainer action filed by
       Defendant Main Street Renewal, LLC on behalf of Defendant ARVM 5,
       LLC in the General Sessions Court for Shelby County, Tennessee, Docket
       No. 1912751, in which a final judgment granting possession of the subject
       property to ARVM 5, LLC was entered on April 18, 2018. These three
       final judgments on the merits were rendered by courts of competent
       jurisdiction, and the three lawsuits in which these judgments were entered
       involved the same parties or their privies and the same cause of action as
       [Ms. King’s] current action.

        On appeal, Ms. King has presented no argument to refute the trial court’s findings
that the prior three judgments were (1) rendered by courts of competent jurisdiction, (2)
involved the same parties or their privies as in the instant action, (3) involved the same
claims or causes of action, and (4) were final. See Jackson, 387 S.W.3d at 491. At the
outset, we note that upon a thorough review of the record, we discern no reason to disturb
the trial court’s findings as to these elements of competent jurisdiction, the parties or their
privies, the same claims or causes of action, and the finality of the judgments in the prior
three lawsuits. In the argument section of her appellate brief devoted to res judicata, Ms.
King has essentially reiterated the claims stated in her complaint, asserting relevant to res
judicata only that the prior lawsuits were not adjudicated “on the merits.” See id.. We
disagree.

      In the First Action, the district court stated in its final judgment that it had adopted
the magistrate’s report and recommendation to dismiss the Kings’ complaint upon de
novo review and with consideration of “the entire record of the proceedings.”
Summarizing the Kings’ claims in the First Action and the magistrate’s rationale for
dismissing them, the district court stated in pertinent part:

             [The magistrate] construed the first amended complaint as asserting
       claims under the Home Affordable Modification Program (“HAMP”), 12
       U.S.C. § 5201; the [Servicemembers] Civil Relief Act (“SCRA”), 50
                                              10
      U.S.C. § [3901 et seq.]; the Tennessee Consumer Protection Act (“TCPA”),
      Tenn. Code Ann. [§] 47-18-104(b)(27); and Tennessee state law. [The
      Kings] also claimed that Defendants “fraudulently corroborated with
      [Memphis Area Legal Services] to stall, mislead and circumvent [Ms.
      King] in her efforts to save her home.”

             As for the HAMP claim, [the magistrate] correctly noted that
      homeowners do not have a private right of action to enforce the terms of
      HAMP. [See Campbell v. Nationstar Mortg., 611 F. App’x 288, 298 (6th
      Cir. 2015)]. [The Kings] also do not have a private right of action under
      the TCPA. [Tenn. Code Ann. § 47-18-104(b)(27).]

             [The Kings] failed to state a claim under the SCRA because any
      protection proved by that Act applies only to an obligation on real property
      that “originated before the period of the servicemember’s military service.”
      [50 U.S.C.[A.] § [3953](a)(1).] [Mr. King’s] military service pre-dates his
      execution of the Note and Deed of Trust that are at issue in this case.

             [The Kings] failed to state a common law negligence claim because
      there is no common law duty [“]on financial institutions with respect to
      their customers, depositors, or borrowers in Tennessee.” [See Vaughter v.
      BAC Home Loans Serving, LP, 2012 WL 162398, at *4 (M.D. Tenn. Jan.
      19, 2012) (quoting Permobil, Inc. v. Am. Express Travel Related Servs. Co.,
      571 F. Supp. 2d 825, 842 (M.D. Tenn. 2008)).] Finally, [the Kings] failed
      to “state with particularity the circumstances constituting fraud.” [Fed. R.
      Civ. P. 9(b). See also Bovee v. Coopers & Lybrand C.P.A., 272 F.3d 356,
      361 (6th Cir. 2001) (“Generalized and conclusory allegations that the
      Defendants’ conduct was fraudulent do not satisfy Rule 9(b).”)]

            [The Kings] have presented no facts or law to show that the Report
      and Recommendation should not be adopted.

(Footnotes converted to bracketed citations.)

       Although Ms. King attempted to appeal this final judgment, the Sixth Circuit in an
order entered on July 20, 2017, dismissed the appeal for lack of subject matter
jurisdiction due to untimeliness, confirming that the district court’s order in the First
Action was indeed final upon the passage of the time for initiating an appeal pursuant to
Federal Rule of Appellate Procedure 4(a). We determine that without question, the First
Action was adjudicated on the merits by the District Court. Moreover, we note that if all
elements of res judicata were satisfied, the adjudication on the merits of the First Action
                                            11
was sufficient to bar the instant action irrespective of the Second Action and the Detainer
Action.

        Although the element of the same parties or their privies has not been expressly
raised by Ms. King, we note that Defendants in the instant action were either defendants
in the First Action, specifically Bank of America and New York Mellon, or they are now
privies in interest with one of the defendants in the First Action. As this Court has
explained concerning the definition of privies:

       In Cotton v. Underwood, 223 Tenn. 122, 442 S.W.2d 632 (1969), our
       Supreme Court stated that “privies are not only those who are so related by
       blood and law, but are those who are so related by reason of the facts
       showing an identity of interest.” Id. at 634-35. The Court went on to
       explain that:

              Privies [are] [p]ersons who are partakers or have an interest in
              any action or thing, or any relation to another. . . . There are
              several kinds of privies: namely, privies in blood, as the heir
              is to the ancestor; privies in representation, as is the executor
              or administrator to the deceased; privies in estate, as the
              relation between the donor and donee, lessor and lessee;
              privies in respect to contracts; and privies on account of estate
              and contract together. . . . Privies have also been divided into
              privies in fact and privies in law. . . . The latter are created by
              the law casting land upon a person, as in escheat . . . .

       Id. at 635, n.1 (internal citations omitted).

              In Fultz v. Fultz, 180 Tenn. 327, 175 S.W.2d 315 (1943), our
       Supreme Court noted that “[t]he term privity denotes mutual . . .
       relationship to the same rights of property. The ground, therefore, upon
       which persons standing in this relation to the litigating party are bound by
       the proceedings to which he was a party is that they are identified with him
       in interest, and whenever this identity is found to exist, all are alike
       concluded.” Id. at 316 (citing 24 Am. & Eng. Ency. Law, p. 746). In
       keeping with the definition of privies as those in mutual relationship to the
       same rights of property, this Court, in Pers. Loan & Fin. Co. v. Kinnin, 56
       Tenn. App. 481, 408 S.W.2d 662 (1966), perm. app. denied (Tenn. Nov.
       17, 1966), relied upon the Black’s Law Dictionary to define privity as a
       “derivative interest founded on or growing out of contract, connection or

                                              12
       bond of union between the parties, mutuality of interest.” Kinnin, 408
       S.W.2d at 664 (emphasis added).

Collier v. Greenbrier Developers, LLC, 358 S.W.3d 195, 199-200 (Tenn. Ct. App. 2009).

       In this matter, Select Portfolio acquired the Loan from Bank of America in 2015,
sharing a privity of interest as the successor creditor; ARVM purchased the Property
from New York Mellon at the foreclosure sale, sharing a privity of interest in its
ownership of the Property; Main Street acted as ARVM’s agent in managing the
Property, sharing a contractual privity as to the Property; and Rubin Lublin, as the
substitute trustee, held legal title to the Property in trust for ARVM. See, e.g., Ralph v.
Scruggs Farm Supply LLC, 470 S.W.3d 48, 53-54 (determining within a res judicata
analysis, that a trust receiving transfer of real estate serving as security shared privity of
interest with the plaintiff owners of the property and that “[b]y the very nature of his
appointment as Substitute Trustee,” an individual was in privity with the trustee for
whom he substituted).

       In asserting that the prior lawsuits were not adjudicated “on the merits,” Ms.
King’s argument may be interpreted as positing that the trial court erred in dismissing the
instant action because not all claims raised by her in the instant complaint were addressed
in prior actions. We emphasize that res judicata bars “all issues which were, or could
have been, litigated in the former suit.” Jackson, 387 S.W.3d at 491 (emphasis added).
Moreover, as Defendants note, Tennessee courts have adopted the “transactional
standard” in determining whether a cause of action is the same for purposes of res
judicata. See Parvin v. Newman, 518 S.W.3d 298, 307 (Tenn. Ct. App. 2016) (citing
Creech, 281 S.W.3d at 379-80). The transactional standard provides:

               When a valid and final judgment rendered in an action extinguishes
       the plaintiff’s claim . . . the claim extinguished includes all rights of the
       plaintiff to remedies against the defendant with respect to all or any part of
       the transaction, or series of connected transactions, out of which the action
       arose.

Creech, 281 S.W.3d at 379-80 (quoting Restatement (Second) of Judgments § 24(1)). As
the Creech Court explained:

       Like many of the other states adopting the transactional approach, we
       observe that even where two claims arise out of the same transaction, the
       second suit is not barred by res judicata unless the plaintiffs had the
       opportunity in the first suit to fully and fairly litigate the particular issue
       giving rise to the second suit. For example, when a plaintiff is initially
                                             13
       unaware of the existence of a cause of action due to the defendants’ own
       concealment or misrepresentation, whether fraudulent or innocent, a second
       cause of action is appropriate. Restatement (Second) of Judgments § 26
       cmt. j. “The result is different, however, where the failure of the plaintiff to
       include the entire claim in the original action was due to a mistake, not
       caused by the defendant’s fraud or innocent misrepresentation.” Id.

Id. at 382 (footnote omitted).

       The trial court in this case found that the three prior judgments all involved “the
same cause of action as [Ms. King’s] current action,” essentially finding that the claims in
the three prior actions all arose from the same transaction. We agree. In the magistrate’s
report and recommendation adopted by the district court in the Second Action, the
magistrate stated the following in pertinent part:

              King’s allegations in the instant complaint are identical to the
       allegations in the first lawsuit, and thus, her complaint should be dismissed
       under the doctrine of res judicata.

       ***

               Both of King’s lawsuits arise out [of] the foreclosure sale of the
       same property.        Apart from King’s fifth claim of intentional
       misrepresentation of SCRA benefits alleged in the instant case, discussed
       infra, all of the other claims relate to the same set of facts asserted in
       King’s first lawsuit. King’s negligent-misrepresentation claim was also
       asserted by King in the first lawsuit and dismissed by the court. Although
       King did not assert an intentional-infliction-of-emotional-distress claim or
       an ECOA [Equal Credit Opportunity Act] claim in the first lawsuit, these
       claims arise from the same series of transactions, and thus, were previously
       available to King. She should have litigated these causes of action in her
       first lawsuit and may not litigate them here.

       ***

       Because the loan did not originate before the period of Harold King’s
       military service, the SCRA does not apply. Therefore, King’s intentional-
       misrepresentation-of-SCRA-benefits claim based on representations made
       by the Bank of New York Mellon and the Bank of America in their motion
       to dismiss King’s first complaint fails to state a claim upon which relief can
       be granted.
                                             14
(Internal citations omitted.)

       In the instant complaint, Ms. King has again made identical allegations arising
from the same transaction: the foreclosure sale or impending foreclosure sale of the
Property. She has refashioned the allegations to assert claims not stated as such in the
First Action or Second Action, namely (1) violation of the FDCPA, (2) “illegal flipping,”
(3) slander or “taint” on the Property’s title, (4) violations of statutes of limitation in sale
of the Property, and (5) wrongful foreclosure. All of these claims arise from the same
transaction as the claims in the First Action, and all could have been litigated in the First
Action. Ms. King posits that the trial court erred in the instant action by declining to
“consider any of [her] claims.” To the contrary, we determine that the trial court properly
declined to consider Ms. King’s claims upon determining that all arose from the same
transaction and either had been adjudicated or could have been litigated previously.

        Ms. King has also raised two claims in the argument section of her brief on appeal
that she did not raise before the trial court: that Defendants were unjustly enriched by the
sale of the Property and that Mortgage Electronic Registration Systems, Inc. (“MERS”),
did not have the authority to transfer or assign the Deed of Trust to New York Mellon.
We find these claims to be waived on appeal in that they were not presented to or decided
by the trial court. See Dorrier v. Dark, 537 S.W.2d 888, 890 (Tenn. 1976) (“This is a
court of appeals and errors, and we are limited in authority to the adjudication of issues
that are presented and decided in the trial courts . . . .”)

       Moreover, we determine that both the unjust enrichment argument and the
argument concerning the assignment of the Deed of Trust arose from the same
transaction involving the foreclosure sale or pending foreclosure sale and, as with the
other issues set forth above, could have been raised by Ms. King in the First Action. See
Bank of New York Mellon v. Berry, No. W2017-01213-COA-R3-CV, 2018 WL 930967,
at *4 (Tenn. Ct. App. Feb. 15, 2018), perm. app. denied (Tenn. June 8, 2018)
(determining in a wrongful detainer action that the defendant’s challenges to the plaintiff
bank’s ownership of her note and to the assignment of the related deed of trust were
barred by res judicata because “[b]ased on the transactional approach Tennessee follows,
[the defendant] was required to present all of her arguments regarding her challenge to
the foreclosure of the Property in her [prior] lawsuit”).3


3
  As Defendants note, this Court had also concluded in an earlier appeal involving the same matter that
the defendant’s claim regarding the assignment of the deed of trust was in part barred because she did not
have standing to challenge an assignment to which she had not been a party. See Bank of New York
Mellon, 2018 WL 930967, at *4 (citing Berry v. Mort. Elec. Reg. Sys., No. W2014-02175-COA-R3-CV,
2015 WL 5121542, at *3 (Tenn. Ct. App. Aug. 31, 2015), mem. op.)). Having determined that Ms.
                                                   15
       Although this matter was adjudicated with finality on the merits in the First
Action, we conclude that the trial court was also correct to find that the district court’s
judgment in the Second Action operated as an adjudication on the merits. See Creech,
281 S.W.3d at 378 (“In Tennessee, any dismissal of a claim other than a dismissal for
lack of jurisdiction, for lack of venue, or for lack of an indispensable party ‘operates as an
adjudication upon the merits,’ unless the trial court specifies otherwise in its order for
dismissal.”) (quoting Tenn. R. Civ. P. 41.02(3)). As the Sixth Circuit noted in its March
2018 order, the district court dismissed the Second Action upon the magistrate’s
recommendation after the magistrate had screened Ms. King’s complaint sua sponte,
pursuant to 28 U.S.C. § 1915(e), for failure to state a claim for relief and had determined
that Ms. King’s claims “were barred by res judicata” based on the First Action.4
Although not prompted by a motion to dismiss, as with a Rule 12.02(6) motion, the
purpose of the district court magistrate’s screening was “to test the legal sufficiency of
the complaint.” Cf. Creech, 281 S.W.3d at 378. (“Unlike the dismissal of a complaint on
procedural or technical grounds, ‘[t]he sole purpose of a Tenn. R. Civ. P. 12.02(6) motion
to dismiss is to test the legal sufficiency of the complaint.’”) (quoting Dobbs v. Guenther,
846 S.W.2d 270, 273 (Tenn. Ct. App. 1992)).

       The trial court also found that the Detainer Action operated as res judicata to the
instant action, and we agree. ARVM filed its complaint in the Detainer Action against
Ms. King to obtain possession of the Property, which it had purchased at the foreclosure
sale. The general sessions court granted possession of the Property to ARVM in its
judgment entered on April 18, 2018, and Ms. King failed to perfect an appeal from the
general sessions judgment to the circuit court. In dismissing the appeal, the circuit court
found that Ms. King’s defenses to the Detainer Action, “including without limitation, the
claims for alleged wrongful eviction lawsuit and subsequent dispossession efforts, are all
barred and precluded under the doctrine of res judicata . . . .”

        As Defendants posit, a wrongful foreclosure action may be barred by res judicata
if it could have been litigated within a previously adjudicated detainer action. See Boyce
v. LPP Mortg. Ltd., 435 S.W.3d 758, 769 (Tenn. Ct. App. 2013) (determining that the
plaintiffs’ “allegations regarding the merits of title were barred by the doctrine of res
judicta” based upon a previously adjudicated detainer action awarding possession of the


King’s argument regarding the Deed of Trust is waived and, in any case, arose from the same foreclosure
transaction, we decline to address Defendants’ argument concerning standing.
4
  In relevant part, 28 U.S.C. § 1915(e)(2)(B)(ii) provides in relation to federal proceedings in forma
pauperis, that “[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court
shall dismiss the case at any time if the court determines that . . . the action or appeal . . . fails to state a
claim on which relief may be granted[.]”
                                                     16
property at issue to the defendant); see also Foster v. Fed. Nat’l Mortg. Ass’n, No.
E2012-02346-COA-R3-CV, 2013 WL 3961193, at *1 (Tenn. Ct. App. July 31, 2013)
(“We affirm the judgment of the trial court because the plaintiffs could and should have
raised the issues pertaining to the alleged wrongful foreclosure in the earlier detainer
action.”).

       We emphasize that we respect Ms. King’s decision to proceed pro se and have
measured her pleadings “by less stringent standards than those applied to pleadings
prepared by lawyers.” See Stewart, 368 S.W.3d at 462. However, “[t]he primary
purposes of the doctrine” of res judicata “to promote finality in litigation, prevent
inconsistent or contradictory judgments, conserve legal resources, and protect litigants
from the cost and vexation of multiple lawsuits” must prevail. See Creech, 281 S.W.3d
at 376. Upon a thorough review of the record and applicable authorities, we conclude
that the trial court did not err in dismissing the instant action upon finding that it was
barred by the principles of res judicata.

                                  V. Remaining Issues

       Ms. King has raised an issue regarding her due process rights, asserting that she
“was denied due process in that she did not have the opportunity to request production of
documents or submit interrogatories to build [her] case and find out who really holds the
note, the main reason for filing the Complaint in [the trial court].” Having determined
that the trial court properly found this action to be barred by res judicata, we further
determine that any issue concerning Ms. King’s due process rights in seeking discovery is
pretermitted as moot.

      Ms. King has also raised an issue concerning the trial court’s termination of the
temporary restraining order it had entered against eviction proceedings pending a hearing
on Ms. King’s complaint. Defendants have expanded this issue to argue that the trial
court property denied Ms. King’s application for a temporary injunction pursuant to
Tennessee Rule of Civil Procedure 65.04, which provides in pertinent part:

      (2)    When Authorized. A temporary injunction may be granted during
             the pendency of an action if it is clearly shown by verified
             complaint, affidavit or other evidence that the movant’s rights are
             being or will be violated by an adverse party and the movant will
             suffer immediate and irreparable injury, loss or damage pending a
             final judgment in the action, or that the acts or omissions of the
             adverse party will tend to render such final judgment ineffectual.



                                           17
Again, having determined that the trial court properly found this action to be barred by
res judicata, we further determine that any issue regarding the trial court’s denial of Ms.
King’s request for an injunction prohibiting Ms. King’s eviction from the Property is
pretermitted as moot.

                                     VI. Conclusion

       For the foregoing reasons, we affirm the judgment of the trial court dismissing this
action. We remand this case for enforcement of the judgment and collection of costs
below. Costs on appeal are taxed to the appellant, Gwendolyn H. King.



                                                 s/ Thomas R. Frierson_____________
                                                 Thomas R. Frierson, II, JUDGE




                                            18